Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 1 of 21 PageID 40




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION


KAREN MORRIS,

                 Plaintiff,
vs.

LEE COUNTY and SUNSHINE                                         Case No. 19-cv-00790
MOBILE VILLAGE RESIDENTS
ASSOCIATION, INC.,

                 Defendants.

             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
           COMES NOW the Plaintiff, KAREN MORRIS, by and through her undersigned counsel

and sues the Defendants, LEE COUNTY and SUNSHINE MOBILE VILLAGE RESIDENTS

ASSOCIATION, INC. (collectively “DEFENDANTS”) and states as follows:

                                          INTRODUCTION
      1.      This is a civil action brought pursuant to the Fair Housing Act (“FHA”), 42 U.S.C. §§

              3601, et seq. and 42 U.S.C. §§ 1982, et seq.

                                            I. JURISDICTION AND VENUE

      2.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 1343, because

              this lawsuit is brought under the Fair Housing Act, 42 U.S.C. §§ 3601, et seq. and §

              3613.

      3.      The Court has jurisdiction to declare the rights and legal relations of the parties and to

              order further relief pursuant to 28 U.S.C. §§ 2201 and 2202. The Court is authorized to

              issue a preliminary injunctive relief and a temporary restraining order pursuant to

              Federal Rules of Civil Procedure 65(a) and 65(b), and to award relief under 42 U.S.C.

              § 300a-7(c) and (d), including but not limited to, damages and attorneys’ fees.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 2 of 21 PageID 41




  4.    Venue is proper in the Middle District of Florida, Fort Myers Division, under 28

        U.S.C. §1391(b) because these claims arose in this District and the Defendant’s

        principal place of business, mailing, address, and registered agent are all in this

        District.

                                             II. PARTIES

  5.    Plaintiff KAREN MORRIS (“MORRIS” and/or “Plaintiff”) is a resident of Lee

        County who owns and resides in a unit within a mobile home housing complex

        located in Fort Myers, Florida known as “SUNSHINE MOBILE VILLAGE.”

  6.    Defendant LEE COUNTY is a political subdivision of the State of Florida.

  7.    Defendant SUNSHINE MOBILE VILLAGE RESIDENTS ASSOCIATION, INC.

        (“SUNSHINE”) is a Florida non-profit corporation, with its principle and mailing

        address at 13701 Shoveler Drive, Fort Myers, FL 33980, owns and operates

        SUNSHINE MOBILE VILLAGE.

  8.    SUNSHINE is responsible for administering and governing SUNSHINE MOBILE

        VILLAGE, its housing complex, pursuant to its Articles of Incorporation, Declaration

        of Condominium and By-Laws, its Rules and Regulations, and policies and practices.

                                          FACTS

  9.    MORRIS suffers and has a history of from suffering from a mental impairment that

        substantially limits one or more of her major life activities, including cognition and

        self-care, and has been diagnosed with PTSD, depression, social anxiety, severe

        anxiety disorder, and a hyperactive thyroid. Accordingly, MORRIS has a "handicap"

        with the meaning of 42 U.S.C. § 3602(h).

  10.   MORRIS resides at 13651 Gannet Drive, Fort Myers, FL 33908.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 3 of 21 PageID 42




  11.   MORRIS’s home and lot constitute a dwelling within the meaning of 42 USC §

        3602(b).

  12.   In order to have equal use and enjoyment of her home, it is imperative that MORRIS

        has the ability to live with her emotional support animals (“ESAs”), four female

        Rhode Island Reds named “Rita,” “Rhonda,” “Raquel,” and “Rodey.”

  13.   Rhode Island Red is an American breed of domestic fowl.

  14.   MORRIS received the four hens when they were small chicks as an anonymous gift

        after losing her husband in an accident and both her parents to cancer after having

        been their long-term care givers.

  15.   MORRIS’s ESAs provide companionship and affection that ameliorate the symptoms

        of her disabilities.

  16.   The ESAs sleep from dawn to dusk, and unlike the male of their species, do not crow,

        nor do they roam in the SUNSHINE VILLAGE Community or otherwise wander

        anywhere outside of MORRIS’ property line.

  17.   The four ESAs live and stay with MORRIS within her dwelling and other than

        occasionally accompanying her outside in her yard, remain in MORRIS’s dwelling.

  18.   MORRIS meticulously and regularly feeds, cleans, and cares for her ESAs.

  19.   At all times relevant to this Complaint, Defendants LEE COUNTY and SUNSHINE

        had actual knowledge of MORRIS’s disabilities and her need to reside with her ESAs

        for disability-related emotional support.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 4 of 21 PageID 43




      20.    LEE COUNTY’s Land Development Code Section 34-1291 places restrictions on the

             ability of residents that live in unincorporated Lee County 1 to maintain chickens.

             Specifically, the code states:

                 “The keeping, raising or breeding of horses and other livestock,
                 including poultry of all kinds usually and customarily considered as
                 farm animals, and the keeping, raising or breeding of reptiles,
                 marine life or animals not indigenous to the state, may be permitted
                 only as set forth in this division. This will not be interpreted as
                 applying to pet stores or hobbyists keeping aquariums or domestic
                 tropical birds in their own homes.”

      21.    At all times relevant to this Complaint, SUNSHINE’s rules prohibit residents from

             having animals considered to be “livestock.”

      22.    MORRIS requested a reasonable accommodation of her disability-related need to have

             her ESAs reside in her home from both LEE COUNTY and SUNSHINE in the form of

             waiver of LEE COUNTY’s zoning ordinance and SUNSHINE’s restriction prohibiting

             “livestock.”

      23.    LEE COUNTY’s zoning laws, rules, regulations, and other restrictions are superseded

             by federal law, including specifically, the FHA.

      24.    On or around August 12, 2019, LEE COUNTY and SUNSHINE were provided a letter

             from MORRIS’s psychiatrist, Dr. Tariq Halim, attesting that MORRIS’s emotional

             support animals are necessary for MORRIS’s mental health “because their presence

             will mitigate the symptoms she is currently experiencing.” (August 12, 2019,

             Verification Letter from Board Certified Psychiatrist, Dr. Tariq Halim, is marked,

             attached, and incorporated herein as “Exhibit 1” [hereafter “Psychiatrist Letter”].)




1
    Within the City of Fort Myers residents may have up to four hens.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 5 of 21 PageID 44




  25.   On September 3, 2019, SUNSHINE responded through counsel demanding extraneous

        information regarding MORRIS’s need for an accommodation as well as information

        that had already been provided. For example, SUNSHINE demanded to know “what

        each chicken does for you which the other cannot” and the credentials of MORRIS’s

        medical provider. (September 3, 2019, Constructive Denial of Accommodation Letter

        is marked, attached, and incorporated herein as “Exhibit 2” [hereafter “Constructive

        Denial Letter”].).

  26.   MORRIS has no obligation to prove that each chicken does something unique that in

        order to be entitled to the accommodation she requested; the demand that MORRIS’s

        psychiatrist explain “what each chicken does for you which the other cannot” is a

        demand for extraneous information.

  27.   The credentials of MORRIS’s medical provider are clearly indicated upon the letter

        SUNSHINE was provided. Dr. Halim is a Board-Certified Psychiatrist, licensed by the

        State of Florida. His license number is on his letter. The statement that “the Association

        requires the credentials of the medical provider” is a request for information that had

        already been provided.

  28.   The accommodation requested from the DEFENDANTS by MORRIS is to live with

        her four chickens, and unless the specific accommodation MORRIS requested would

        a) impose an undue financial and administrative burden on the DEFENDANTS, b)

        fundamentally alter the essential nature of the DEFENDANTS’ operations, 3) pose a

        direct threat to the health or safety of others that cannot be reduced or eliminated by

        another reasonable accommodation, or 4) cause substantial physical damage to the
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 6 of 21 PageID 45




        property of others that cannot be reduced or eliminated by another reasonable

        accommodation, the specific accommodation MORRIS requested must be granted.

  29.   SUNSHINE’s demand for extraneous information and information previously provided

        greatly exacerbated the symptoms of MORRIS’s disability.

  30.   On September 26, 2019, through her legal counsel and in writing, MORRIS requested

        that pursuant to the FHA, LEE COUNTY waive any restriction that would prevent

        MORRIS from living with her ESAs at her home within the SUNSHINE MOBILE

        VILLAGE Community in Fort Myers, Florida. The request was made because the

        requested accommodation was necessary to afford MORRIS an opportunity to use

        and enjoy her dwelling. (September 26, 2019, Written Request for FHA

        Accommodation is marked, attached, and incorporated herein as Exhibit 3.)

  31.   The request for accommodation ended with an offer to explore alternatives that would

        enable the chickens to continue to provide emotional support to MORRIS,

        specifically:

           My client and I are ready and willing to engage in dialogue
           regarding reasonable conditions that would mitigate any
           negative impacts stemming from Ms. Morris’s chickens. May I
           please hear from you regarding this matter?

  32.   LEE COUNTY responded through counsel on October 9, 2019, flatly refusing to

        accommodate MORRIS’s need to reside with her ESAs or even discuss waiving the

        restriction that prevents MORRIS from continuing to keep her ESAs. (Letter Denying

        Written Request for Accommodation is marked, attached, and incorporated herein as

        “Exhibit 4.”)
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 7 of 21 PageID 46




  33.   LEE COUNTY implied that MORRIS is faking her disabilities in order to get around

        the COUNTY’s zoning restriction, noting that MORRIS did not reveal her status as a

        person with a disability until she was contacted by LEE COUNTY code enforcement.

  34.   MORRIS had no reason or obligation to reveal to LEE COUNTY the fact that she

        suffers from disabilities until MORRIS was contacted by LEE COUNTY code

        enforcement.

  35.   Without requesting additional information, LEE COUNTY took issue with the letter

        provided by MORRIS’s psychiatrist, quibbling that it “does not explain or establish

        that the presence of one chicken alleviates any need created by her alleged disability,

        let alone how the presence of multiple chickens are necessary to address such a

        need.” Rather than engaging in dialogue as invited LEE COUNTY instead flatly

        denied the requested accommodation.

  36.   After pettifogging the letter of a credentialed, treating psychiatrist in a far better

        position to evaluate MORRIS’s disability-related needs than LEE COUNTY’s own

        municipality attorney, LEE COUNTY denied and refused to make the requested

        accommodation based upon the bald assertion that allowing MORRIS to live with her

        four chickens in her home would constitute “a fundamental alteration of the County’s

        zoning regime.” (Id.)

  37.   LEE COUNTY has targeted MORRIS for legal action for her violation of Land

        Development Code Section 34-1291.

  38.   LEE COUNTY is aware of the pendency of this action and refused to abate its

        enforcement action until MORRIS’s discrimination claims could be considered on

        their merits. (The emails requesting LEE COUNTY to abate the enforcement action
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 8 of 21 PageID 47




        and the responses thereto is marked, attached, and incorporated herein as composite

        “Exhibit 5.” )

  39.   On November 4, 2019 a special magistrate gave MORRIS 30 days to remove her

        ESA’s after which MORRIS will be fined $25.00 per day for each day her ESA’s

        remain in her home. (Lee County Hearing Examiner’s November 4, 2019 Order is

        marked, attached, and incorporated herein as “Exhibit 6.”)

  40.   LEE COUNTY’s prosecution of MORRIS for alleged code violations greatly

        exacerbated the symptoms of MORRIS’s disabilities.

  41.   Guidance from the Department of Housing and Urban Development (HUD) governs

        the scope of inquiry a housing provider may legally make regarding a potential

        resident’s need to reside with an assistance animal. Specifically, a housing provider

        may request a person seeking a reasonable accommodation “to provide documentation

        from a physician, psychiatrist, social worker, or other mental health professional that

        the animal provides emotional support that alleviates one or more of the identified

        symptoms or effects of an existing disability.” Per HUD, such documentation “is

        sufficient if it establishes that an individual has a disability and that the animal in

        question will provide some type of disability-related assistance or emotional support.”

        (HUD’s April 25, 2013 Notice re: Service Animals and Assistance Animals for People

        with Disabilities in Housing and HUD-Funded Programs is is marked, attached, and

        incorporated herein as “Exhibit 7.”)

  42.   MORRIS provided documentation to DEFENDANTS from her psychiatrist, a licensed

        mental health professional, that her hens provide emotional support which “will

        mitigate the symptoms she is currently experiencing.”
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 9 of 21 PageID 48




  43.   At all times relevant to this complaint, DEFENDANTS had actual knowledge of

        MORRIS’s disabilities, her need for the support provided by her ESAs, and that the

        accommodation MORRIS requested was necessary to afford her an opportunity to use

        and enjoy her dwelling.

  44.   DEFENDANTS’ failure to modify their policies/rules/laws/zoning restrictions to

        accommodate MORRIS’s disability is discriminatory and unlawful.

  45.   DEFENDANTS’ actions were intentional, deliberate, willful, and in total and reckless

        disregard of MORRIS’s rights and show total indifference to MORRIS’s disabilities.

  46.   MORRIS has been injured by DEFENDANTS’ discriminatory practices and therefore

        MORRIS is an “aggrieved person” pursuant to 42 U.S.C. § 3602(i).

  47.   As a direct and proximate result of DEFENDANTS’ conduct, MORRIS incurred

        attorney’s fees and costs and continues to incur same, and has suffered and continues

        to suffer irreparable loss and injury including, but not limited to, mental anguish, loss

        of dignity, emotional distress, humiliation, and loss of her right to equal housing

        opportunities regardless of disability.

  48.   As a direct result of SUNSHINE’s and LEE COUNTY’s actions, MORRIS retained

        legal counsel to protect her FHA and civil rights and is obligated to pay them a fee for

        their services.

  49.   All conditions precedent to the Plaintiff bringing this action have occurred, or the

        performance of such conditions have been waived by the Defendants.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 10 of 21 PageID 49




                                               III. CLAIMS

                              COUNT I
         LEE COUNTY’S FAILURE TO REASONABLY ACCOMMODATE


   50.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 49 as if fully set

         forth herein.

   51.   MORRIS suffers from and has a history of suffering from mental and physical

         impairments that substantially limits one or more of her major life activities.

   52.   MORRIS is a person with disabilities within the meaning of the FHA and is thus

         protected under the FHA.

   53.   MORRIS is an aggrieved person under 42 U.S.C. § 3602.

   54.   MORRIS requested that LEE COUNTY waive its zoning restrictions so that she may

         reside with her ESAs and benefit from the assistance provided by her ESAs in coping

         with the symptoms of her disabilities.

   55.   Such accommodation is necessary to afford MORRIS an opportunity to use and enjoy

         her dwelling.

   56.   LEE COUNTY was provided reliable verification of MORRIS’s disabilities and need

         to live with her ESAs from a licensed mental health care professional.

   57.   LEE COUNTY was specifically and expressly invited to engage in dialogue

         regarding MORRIS’s requested accommodation.

   58.   LEE COUNTY unlawfully denied MORRIS’s request for reasonable accommodation

         of her mental disability in the form of waiver of any local land use and zoning

         restrictions that would prevent her from continuing to live with and receive emotional

         support from her ESAs.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 11 of 21 PageID 50




   59.   Living with her ESAs helps ameliorate MORRIS’s disability symptoms.

   60.   MORRIS requires the ability to live with her ESAs in order to have the same

         opportunity to use and enjoy her dwelling as any non-disabled resident.

   61.   LEE COUNTY has actual knowledge of MORRIS’s disability and her need for an

         accommodation.

   62.   MORRIS provided LEE COUNTY reliable, third-party verification from a licensed

         mental health care professional – her treating psychiatrist – of her disabilities and her

         disability-related need to reside with her ESAs.

   63.   LEE COUNTY’s failure to modify its policies/rules/laws/zoning restrictions to

         accommodate MORRIS’s disabilities is discriminatory and unlawful.

   64.   Such conduct by LEE COUNTY is in total and reckless disregard of MORRIS’s rights.

   65.   Defendant LEE COUNTY, though its conduct and acts described above, violated 42

         U.S.C. § 3604(f) by failing to make reasonable accommodations in its rules, laws,

         policies, practices, services, and/or zoning restrictions when such accommodations are

         necessary to afford MORRIS an equal opportunity to use and enjoy her dwelling.

   66.   Allowing MORRIS to reside in her own home with her four hens will not constitute a

         fundamental alteration of the County’s zoning regime.

   67.   LEE COUNTY knows or should know that the threat of removal of her ESAs, and/or

         legal actions including accruing daily fines, puts MORRIS at imminent risk of serious

         emotional distress and medical harm.

   68.   Accommodating MORRIS’s disability-related need to be able to reside with her four

         hens in her dwelling does not impose an undue financial and administrative burden on

         LEE COUNTY.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 12 of 21 PageID 51




   69.   Accommodating MORRIS’s disability-related need to be able to reside with her four

         hens in her dwelling does not pose a direct threat to the health or safety of others that

         cannot be reduced or eliminated by another, alternative reasonable accommodation that

         allows MORRIS to reside with her four hens.

   70.   Accommodating MORRIS’s disability-related need to be able to reside with her four

         hens in her dwelling would not cause substantial physical damage to the property of

         others that cannot be reduced or eliminated by another, alternative reasonable

         accommodation that allows MORRIS to reside with her four hens.

   71.   LEE COUNTY is or should be fully aware there is no legal basis to deny MORRIS’s

         request to be exempted from any and all local land use and zoning ordinances or other

         restrictions that prevent her from living with her ESAs.

   72.   All conditions precedent to the Plaintiff bringing this action have occurred, or the

         performance of such conditions have been waived by LEE COUNTY.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, KAREN MORRIS, requests that this Court and/or the jury:

         A. Enter judgment declaring that LEE COUNTY’s actions and threatened future

            actions, as set forth above, violate federal law, including but not limited to the FHA;

         B. Enter a temporary restraining order and preliminary injunction immediately and

            permanently enjoining LEE COUNTY, including but not limited to its agents,

            representatives, employees, contractors, volunteers, and attorneys, from: Issue a

            permanent injunction enjoining Defendant LEE COUNTY: (i) from taking any

            adverse actions whatsoever against Plaintiff in relation to or regarding her

            emotional support animals or otherwise refusing to take any action that favorably

            impacts Plaintiff in relation to or regarding her emotional support animals; (ii) from
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 13 of 21 PageID 52




           initiating any legal action against Plaintiff related to any and all local land use and

           zoning ordinances and restrictions that require the removal or termination of her

           emotional support animals; (iii) from initiating or levying any fines or other

           punitive monetary or other measures against Plaintiff related to any and all local

           land use and zoning ordinances and restrictions; (iv) from denying Plaintiff’s

           request for reasonable accommodation; (v) from interfering with Plaintiff’s rights

           under federal law, including but not limited to the FHA; and (vi) from contacting

           Plaintiff through any means or manner other than through Counsel;

        C. Enter a permanent injunction enjoining Defendant LEE COUNTY, including but not

           limited to its agents, representatives, employees, contractors, volunteers, and attorneys,

           from: Issue a permanent injunction enjoining Defendant LEE COUNTY: (i) from

           taking any adverse actions whatsoever against Plaintiff in relation to or regarding

           her emotional support animals or otherwise refusing to take any action that

           favorably impacts Plaintiff in relation to or regarding her emotional support

           animals; (ii) from initiating any legal action against Plaintiff related to any and all

           local land use and zoning ordinances and restrictions that require the removal or

           termination of her emotional support animals; (iii) from initiating or levying any

           fines or other punitive monetary or other measures against Plaintiff related to any

           and all local land use and zoning ordinances and restrictions; (iv) from denying

           Plaintiff’s request for reasonable accommodation; (v) from interfering with

           Plaintiff’s rights under federal law, including but not limited to the FHA; and (vi)

           from contacting Plaintiff through any means or manner other than through
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 14 of 21 PageID 53




         D. Award Plaintiff her reasonable attorney’s fees and costs incurred in bringing this

             action to enforce her federal rights, including but not limited to those under the

             FHA; and

         E. Grant such other relief as justice may require.




                                  COUNT II
             SUNSHINE MOBILE VILLAGE RESIDENTS ASSOCIATION, INC.’S
                    FAILURE TO REASONABLY ACCOMMODATE

   73.   MORRIS re-alleges and incorporates by reference paragraphs 1 through 49 as if fully

         set forth herein.

   74.   MORRIS suffers from and/or has a history of suffering from a mental impairment that

         substantially limits one or more of her major life activities.

   75.   MORRIS is a person with a disability within the meaning of and is thus protected by

         the FHA.

   76.   MORRIS’s ESAs help ameliorate the symptoms of her disabilities.

   77.   MORRIS has a disability-related need to live with her ESAs in order to have equal use

         and enjoyment of her dwelling within SUNSHINE MOBILE VILLAGE.

   78.   MORRIS requested that SUNSHINE waive its restrictions so that she may reside with

         her ESAs and benefit from the emotional support and assistance provided by her ESAs

         in coping with the symptoms of her disabilities.

   79.   Such accommodation is necessary to afford MORRIS an opportunity to use and enjoy

         her dwelling.

   80.   Living with her ESAs helps ameliorate MORRIS’s disability symptoms.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 15 of 21 PageID 54




   81.   MORRIS requires the ability to live with her ESAs in order to have the same

         opportunity to use and enjoy her dwelling as any non-disabled resident.

   82.   SUNSHINE was provided reliable, third-party verification from a licensed mental

         health care professional – her treating psychiatrist – of MORRIS’s disabilities and her

         disability-related need to live with her ESAs.

   83.   SUNSHINE had actual knowledge of MORRIS’s disability and her need to live with

         her hens for disability-related emotional support, and instead demanded MORRIS

         provide extraneous information.

   84.   As of the date of this filing SUNSHINE has failed to grant an accommodation.

   85.   SUNSHINE has constructively and unlawfully denied MORRIS an accommodation

         by, inter alia, demanding extraneous information.

   86.   Such conduct by SUNSHINE is in total and reckless disregard of MORRIS’s rights.

   87.   MORRIS is an aggrieved person as contemplated under 42 U.S.C. § 3602.

   88.   Accommodating MORRIS’s disability-related need to reside with her four hens in her

         dwelling does not impose an undue financial and administrative burden on

         SUNSHINE.

   89.   Accommodating MORRIS’s disability-related need to reside with her four hens in her

         dwelling does not pose a direct threat to the health or safety of others that cannot be

         reduced or eliminated by another, alternative reasonable accommodation that allows

         MORRIS to reside with her four hens.

   90.   Accommodating MORRIS’s disability-related need to reside with her four hens in her

         dwelling would not cause substantial physical damage to the property of others that
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 16 of 21 PageID 55




         cannot be reduced or eliminated by another, alternative reasonable accommodation that

         allows MORRIS to reside with her four hens.

   91.   SUNSHINE’S failure to accommodate MORRIS’s disability-related need for a

         reasonable accommodation is discriminatory and unlawful.

   92.   SUNSHINE’s actions, inactions, and conduct constitute a conscious and reckless

         disregard for MORRIS’s rights and show total indifference to MORRIS’s disabilities.

   93.   Through SUSNHINES’s conduct and acts described above, it violated 42 U.S.C. §

         3604(f)(3)(B), by failing to make reasonable accommodations in its rules, policies,

         practices, or services, when such accommodations are necessary to afford MORRIS an

         equal opportunity to use and enjoy her dwelling.

   94.   The discriminatory conduct of SUNSHINE was intentional, willful, and taken in total

         disregard for MORRIS’s rights.

   95.   As a direct and proximate result of SUNSHINE’s failure to accommodate, MORRIS

         has suffered irreparable loss and injury including, but not limited to, mental anguish,

         loss of dignity, emotional distress, humiliation, and loss of her right to equal housing

         opportunities regardless of disability.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, KAREN MORRIS, requests that this Court and/or the jury:

         F. Enter judgment declaring that SUNSHINE’s actions and threatened future actions,

            as set forth above, violate federal law, including but not limited to the FHA;

         G. Enter a temporary restraining order and preliminary injunction immediately and

            permanently enjoining SUNSHINE, including but not limited to its agents, representatives,

            employees, attorneys, Association Members and future Members enjoining Defendant

            SUNSHINE: (i) from taking any adverse actions whatsoever against Plaintiff in
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 17 of 21 PageID 56




           relation to or regarding her emotional support animals or otherwise refusing to take

           any action that favorably impacts Plaintiff in relation to or regarding her emotional

           support animals; (ii) from initiating any legal action against Plaintiff related to any

           and all local land use and zoning ordinances and restrictions, rules, by-laws,

           policies, and/or practices that require the removal or termination of her emotional

           support animals; (iii) from initiating or levying any fines, assessments, fees, or other

           punitive monetary or other measures against Plaintiff related to any and all rules,

           by-laws, policies, and practices; (iv) from denying Plaintiff’s request for reasonable

           accommodation; and (v) from interfering with Plaintiff’s rights under federal law,

           including but not limited to the FHA;

        H. Enter a permanent injunction enjoining Defendant SUNSHINE, including but not limited

           to its agents, representatives, employees, attorneys, Association Members and future

           Members enjoining Defendant SUNSHINE: (i) from taking any adverse actions

           whatsoever against Plaintiff in relation to or regarding her emotional support

           animals or otherwise refusing to take any action that favorably impacts Plaintiff in

           relation to or regarding her emotional support animals; (ii) from initiating any legal

           action against Plaintiff related to any and all local land use and zoning ordinances

           and restrictions, rules, by-laws, policies, and/or practices that require the removal

           or termination of her emotional support animals; (iii) from initiating or levying any

           fines, assessments, fees, or other punitive monetary or other measures against

           Plaintiff related to any and all local land use and zoning ordinances and restrictions,

           rules, by-laws, policies, and/or practices that require the removal or termination of

           her emotional support animals; (iv) from denying Plaintiff’s request for reasonable
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 18 of 21 PageID 57




            accommodation; and (v) from interfering with Plaintiff’s rights under federal law,

            including but not limited to the FHA; and

         I. Require Defendant SUNSHINE to notify and distribute, in writing to each and

            every resident of the SUNSHINE VILLAGE Community, a legal statement

            enumerating residents’ FHA rights with respect to, among other things, disability-

            related assistive animals;

         J. Award Plaintiff such damages as will fully compensate her for her injuries caused

            by SUNSHINE’s and the other Defendant’s discriminatory and tortious conduct;

         K. Award Plaintiff punitive damages;

         L. Award Plaintiff her reasonable attorney’s fees and costs incurred in bringing this

            action to enforce her federal rights, including but not limited to those under the

            FHA;

         M. Grant such other relief as justice may require.

                                   COUNT III
             LEE COUNTY’S MAKING PLAINTIFF’S DWELLING UNAVAILABLE
                           ON ACCOUNT OF DISABILITIES

   96.   Plaintiff re-alleges and incorporate by reference Paragraphs 1-49 as if fully set forth

         herein.

   97.   MORRIS requires the ability to live with her emotional support animals in order to

         have the same opportunity to enjoy her dwelling as any non-disabled resident.

   98.   LEE COUNTY, knowing of MORRIS’S disability related need to live with her

         emotional support animals, nonetheless took enforcement action against MORRIS

         forcing her to choose between her emotional support animals and her home.
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 19 of 21 PageID 58




   99.   The foregoing conduct and acts of LEE COUNTY constitute discrimination against a

         person in violation of 42 U.S.C. § 3604(f)(1)(A), FHA, by making a dwelling

         unavailable because of a handicap.

         WHEREFORE, Plaintiff, KAREN MORRIS, requests that this Court and/or the jury:

            A. Enter judgment declaring that LEE COUNTY’s actions and threatened future

                actions, as set forth above, violate federal law, including but not limited to the

                FHA;

            B. Enter a temporary restraining order and preliminary injunction immediately and

                permanently enjoining LEE COUNTY, including but not limited to its agents,

                representatives, employees, contractors, volunteers, and attorneys, from: Issue

                a permanent injunction enjoining Defendant LEE COUNTY: (i) from taking

                any adverse actions whatsoever against Plaintiff in relation to or regarding her

                emotional support animals or otherwise refusing to take any action that

                favorably impacts Plaintiff in relation to or regarding her emotional support

                animals; (ii) from initiating any legal action against Plaintiff related to any and

                all local land use and zoning ordinances and restrictions that require the removal

                or termination of her emotional support animals; (iii) from initiating or levying

                any fines or other punitive monetary or other measures against Plaintiff related

                to any and all local land use and zoning ordinances and restrictions; (iv) from

                denying Plaintiff’s request for reasonable accommodation; (v) from interfering

                with Plaintiff’s rights under federal law, including but not limited to the FHA;

                and (vi) from contacting Plaintiff through any means or manner other than

                through Counsel;
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 20 of 21 PageID 59




               C. Enter a permanent injunction enjoining Defendant LEE COUNTY, including

                   but not limited to its agents, representatives, employees, contractors, volunteers,

                   and attorneys, from: Issue a permanent injunction enjoining Defendant LEE

                   COUNTY: (i) from taking any adverse actions whatsoever against Plaintiff in

                   relation to or regarding her emotional support animals or otherwise refusing to

                   take any action that favorably impacts Plaintiff in relation to or regarding her

                   emotional support animals; (ii) from initiating any legal action against Plaintiff

                   related to any and all local land use and zoning ordinances and restrictions that

                   require the removal or termination of her emotional support animals; (iii) from

                   initiating or levying any fines or other punitive monetary or other measures

                   against Plaintiff related to any and all local land use and zoning ordinances and

                   restrictions;    (iv)   from   denying     Plaintiff’s    request   for   reasonable

                   accommodation; (v) from interfering with Plaintiff’s rights under federal law,

                   including but not limited to the FHA; and (vi) from contacting Plaintiff through

                   any means or manner other than through counsel;

               D. Award Plaintiff her reasonable attorney’s fees and costs incurred in bringing

                   this action to enforce her federal rights, including but not limited to those under

                   the FHA; and

               E. Grant such other relief as justice may require.

                                   IV. DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial for all issues so triable.

Respectfully submitted,

MARCY I. LAHART, P.A.                                              VENZA LAW, PLLC
207 SE Tuscawilla Road                                             931 Village Boulevard, #905-322
Case 2:19-cv-00790-TPB-NPM Document 6 Filed 11/15/19 Page 21 of 21 PageID 60




Micanopy, FL 32667                            West Palm Beach, FL 33409
Telephone: (352) 224-5699                     Office: (561) 596-6329
Facsimile: (888) 400-1464                     email: dvenza@venzalawpllc.com
marcy@floridaanimallawyer.com

BY: s/ Marcy I. LaHart                        BY: s/Denese Venza
Marcy I. LaHart, Esq.                         Denese Venza, Esq.
Florida Bar No. 0967009                       Florida Bar No. 599220
Counsel for Plaintiffs                        Counsel for Plaintiffs
